Title: To George Washington from Thomas Chittenden, 16 July 1792
From: Chittenden, Thomas
To: Washington, George



Sir,
Vermont Williston July 16th 1792

Before this time I conclude you have recived my Letter of the 16th of June Incloling Sundry affidavits relaletive to the abuses lately offred this as well as the united Stats by the officers & Soldiers Stationed at Point au farr togeather with a Copy of my Letter to Leiut. Governor Clarke upon the Subject.
I now have the Honor to Transmit to your Excellency a Copy of Governor Clarke’s answer to me I shall make no Commints upon the equivocal and evasive manner in which it is written.
as I was Sensible that the Conduct of this garrison might Involve questions of national Importance and desarve a national discursion I took the earliest oppertunity of transmiting to your Excellency the Information I had recived upon the Subject, but as the Injury was more immediately felt by the Citizens of this State I Consider my Self Justifiable in requsting of the Commanding officer at Quebec an Explanation of So new and unprecedented abuses from that Quarter Imprest with the Idea that what had been don was without his order or approbation. I Submit to your Excellency how fair I have acted prudant in this Bisness or what futher or differant measures I Should have taken.
I thint it my duty further to observe that Alburgh is a tongue of land Seperate from the main land Canted Point a fer by the waters of Lake Champlain. Containing abought Sixteen Thousand acres and is from three to Ten mils distant from the garrison it contains between Sixty & Seventy heads of famileys Including abought five Hundred Souls.
A part of the Settlers possessed the Land as an old french Seignory the other part as a grant under the authority of the State of Vermont. the formor Settlers finding their Title Invalid and wishing to avail themselvs of a Title under Vermont in order to Secure to them Selvs the reward of their toils Assimbled with the other Inhabitance and Easily in the munth of June organized as

a Town agreeably to the Laws of this State and took the Necessary oaths to Intitle them Selvs to the privilege of free men and citizenship, within this State—and are—(a few only excepted) Solicitous not only to be protected but Governed by the Laws of this & the united Stats at the Last Session of the legislature in this State Two Justises ware appointed residunt at Alburgh who ware Soon after Sworn in to office. previos to their appointment the Inhabitance had not been the Subjects of any civil Government but the place had been too much a randizvous for outlaws and fugitives from Justice as their views are now meritorious it is to be hoped that every attempt to defeat them will meet its deserved recompence. I have the Honour to be your Excellencys very Hbl. Servt

T.C.

